internal_revenue_service feb number release date uilc cc psi 1-cor-104431-01 we are responding to your correspondence requesting relief in order to revoke s_corporation status effective for the taxable_year the information submitted explains that neither the cincinnati nor atlanta service_center has a record of receiving a revocation statement for your corporation according to sec_1_1362-2 of the income_tax regulations a revocation made during the taxable_year and before the 16th day of the 3rd month of the taxable_year is effective on the 1st day of the taxable_year and a revocation made after the 15th day of the 3rd month is effective for the following taxable_year further if a corporation specifies a date for revocation and the date is expressed in terms of a stated day month and year that is on or after the date the revocation is filed the revocation is effective on and after the date so specified taxpayers are generally notified of acceptance or nonacceptance of their revocation statement within three months of date of filing_date mailed if the irs questions whether a revocation statement was filed acceptable proof of filing is a certified or registered mail receipt b revocation statement with stamped irs received date or c an irs letter stating the revocation has been accepted we are unable to intervene on your behalf unless you have proof of timely mailing the revocation statement for please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
